                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DMSION
                                    No. S:12-CR-269-D



UNITED STATES OF AMERICA                   )
                                           )
                v.                         )             ORDER
                                           )
LAWRENCE MCNEILL,                          )
                                           )
                       Defendant.          )


       Not later than May 28, 2021, the United States shall respond to defendant's motion for

specific performance of plea agreement [D.E. 138].

       SO ORDERED. This t.9 day of April 2021.




                                                     J
                                                      1tm-Da'-'W
                                                         SC.DEVERID
                                                     United States District Judge
